[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ARTICULATION
The court finds that the plaintiff has alleged in paragraph eight of CT Page 11301 the First Count of the Amended Complaint that small ceiling fixtures located in the upstairs bedroom were removed by the defendant, causing holes and exposing electrical wires.
The plaintiff, in his discovery response, indicates no communication took place regarding the antique fixtures.
There is clearly a question of fact as to the agreement regarding the fixtures, if any, their removal and the damage which resulted from their removal.
The Court
By Grogins, J.